 
 
I 
111th CONGRESS
1st Session
H. R. 2391 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2009 
Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the amounts available in the Highway Trust Fund. 
 
 
1.Short titleThis Act may be cited as the Highway Trust Fund Fairness Act of 2009. 
2.Increase in amounts available in the Highway Trust Fund 
(a)Repeal of transfers from Highway Trust Fund for repayments and credits 
(1)In generalSubsection (c) of section 9503 of the Internal Revenue Code of 1986 is amended by striking paragraph (2) and by redesignating paragraphs (3), (4), (5), and (6) as paragraphs (2), (3), (4), and (5). 
(2)Conforming amendments 
(A)Section 9502(a) of such Code is amended by striking section 9503(c)(7) and inserting section 9503(c)(5).  
(B)Section 9503(b)(4)(D) of such Code is amended by striking paragraph (4)(D) or (5)(B) and inserting paragraph (3)(D) or (4)(B). 
(C)Section 9503(c)(2) of such Code, as redesignated by paragraph (1), is amended by adding at the end of the following sentence: The amounts payable from the Highway Trust Fund under the preceding sentence shall be determined by taking into account only the portion of the taxes which are deposited into the Highway Trust Fund.. 
(D)Section 9503(e)(5)(A) of such Code is amended by striking paragraphs (2), (3), and (4) and inserting paragraphs (2) and (3). 
(E)Section 9504(a) of such Code is amended by striking section 9503(c)(4), section 9503(c)(5) and inserting section 9503(c)(3), section 9503(c)(4). 
(F)Section 9504(b)(2) of such Code is amended by striking section 9503(c)(5) and inserting section 9503(c)(4). 
(G)Section 9504(e) of such Code is amended by striking section 9503(c)(4) and inserting section 9503(c)(3).  
(3)Effective dateThe amendments made by this subsection shall apply to amounts paid, and credits allowed with respect to fuel used, in calendar quarters beginning after the date of the enactment of this Act. 
(b)Repeal of provision prohibiting the crediting of interest to the Highway Trust Fund 
(1)In generalParagraph (1) of section 9503(f) of such Code is amended by striking subparagraph (B). 
(2)Conforming amendmentsSuch paragraph, as amended by paragraph (1), is further amended— 
(A)by striking , and at the end of subparagraph (A) and inserting a period, and  
(B)by striking 1998 in the matter preceding subparagraph (A) and all that follows through the opening balance and inserting 1998, the opening balance. 
(3)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act. 
 
